Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the application filed on 20th of November 2020.
Claims 1-20 were cancelled. 
Claims 21-37 were newly added.
Claims 21-37 are currently pending and have been examined.


Information Disclosure Statement
The Information Disclosure Statement filed 11/20/2020 has been considered. Initialed copy of the Form 1449 is enclosed herewith.

Allowable Subject Matter
The claims 21-36 were found to be allowable. More specifically, the following limitation was not taught by any recited arts: “identifying, with a biometric camera, an eye level for the user based on the retrieved user height; and generate an automatic teller machine interface on the touch-sensitive display based on the user profile information and based on the identified user eye level.” 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  More specifically, the support for limitation “…determine user interface attributes based on the user profile information, wherein determining the user interface attributes includes assigning touch input locations on the touch-sensitive display based on the indication of a height of the user and a thickness of the touch sensitive display…” was not found in the specification. The closest recitation of “thickness” was found in paragraph 0052, where it recites “…display panel behind a layer of glass of a given thickness…” First of all, this merely describes the thickness of cover/layer of glass part of the display and not thickness of the touch sensitive display as a whole. Secondly, the specification does not describe how and/or why thickness of the display is used to assign touch input locations. For the purpose of examination, the examiner will assume “assigning touch input locations” solely based on height. 

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Lutz (US 2014/0231508 A1) in view of Varadarajan (US 2011/0238573 A1).


As per Claim 37: 
Lutz as shown discloses the following limitations:
determine user interface attributes based on the user profile information, wherein determining the user interface attributes includes assigning touch input locations on the touch-sensitive display based on the indication of a height of the user and a thickness of the touch sensitive display; and generate an automatic teller machine interface on the touch-sensitive display based on the user profile information. (See at least paragraph 0033, “... the user interface 28 is only displayed in a portion of the display surface 22 of the display unit 20, and this portion is correspondingly adapted to the position, in particular to the height of the user of the device...”, paragraph 0013 “...display unit comprises in particular a touch screen...”, also see Fig. 2)
However, Lutz specifically does not mention the following limitation. But Varadarajan discloses the following limitations:
receive, from a user device, authentication data comprising biometric data associated with a user; retrieve, over a network, user profile information based on the biometric data, the user profile information indicating at least one physical trait of the user, wherein the at least one physical trait of the user comprises an indication of a height of the user; (See at least paragraph 0036-0037, *...providing biometric information such as a retinal scan or a fingerprint into a device camera...The transaction information may further include authentication information such as...biometric value...inputting the information into the user device before proceeding to the ATM...”, here user account information/user profile information retrieved from completing the authentication, however, retrieval of “height information” is taught by Lutz)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the Lutz’s personalized automatic teller machine the ability to use biometric authentication system on an mobile device for an ATM transaction as taught by Varadarajan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092.  The examiner can normally be reached on M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHANG/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        02/11/2022